                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                  No. 7:20-cv-225

KELLEY MCGLONE,

             Plaintiff,

v.                                                        NOTICE OF REMOVAL

OUTBACK STEAKHOUSE OF FLORIDA,
LLC,

             Defendant.



TO:    The United States District Court
       For the Eastern District of North Carolina


       Pursuant to 28 U.S.C. §§ 1441(b) and 1446, Defendant Outback Steakhouse of Florida,

LLC (“Defendant”), by and through the undersigned counsel, hereby removes this action from

the Superior Court of Robeson County, North Carolina, to this Court. In support of this Notice

of Removal, Defendant states:

       1.      Plaintiff commenced this action on October 15, 2020, by filing a Complaint,

captioned Kelley McGlone v. Outback Steakhouse of Florida, LLC, File No. 20 CVS 2757, in the

Superior Court of Robeson County, North Carolina (the “State Court Action”).

       2.      Defendant was served process on October 24, 2020, and Plaintiff filed a

corresponding Affidavit of Service on November 5, 2020.

       3.      Pursuant to 28 U.S.C. §§ 1441(b) and 1446(b)(1), Defendant files this Notice of

Removal within thirty (30) days from service of the Summons and Complaint, which sets forth

claims for relief upon which this proceeding is based.



            Case 7:20-cv-00225-FL Document 1 Filed 11/20/20 Page 1 of 4
        4.         A copy of all process, pleadings, and orders that have been filed and served upon

Defendant in this action to date are attached hereto as Exhibits 1 through 4.

        5.         Defendant has not filed a responsive pleading in the State Court Action. In filing

this Notice of Removal, Defendant does not waive any defense or counterclaim that may be

available to it.

        6.         In her Complaint, Plaintiff has asserted claims of negligence against Defendant,

arising from the personal injuries that Plaintiff claims to have sustained after she allegedly

slipped and fell in Defendant’s restaurant in Lumberton, North Carolina, on October 22, 2017.

        7.         This is an action of a civil nature in which the District Courts of the United States

have been given original jurisdiction pursuant to 28 U.S.C. § 1332.

        8.         Complete diversity of citizenship exists as between Plaintiff and Defendant.

Plaintiff is a citizen and resident of Wayne County, West Virginia, and Defendant is a Florida

limited liability company with its principal place of business in Florida (Compl. ¶¶ 1-2).

        9.         Upon information and belief, the aggregate amount of damages in controversy

exceeds the statutory minimum of $75,000, exclusive of interest and costs. In her Complaint,

Plaintiff expressly seeks damages “in excess of $25,000.00” and claims that her slip-and-fall

caused her to sustain “excruciating pain of body, mind and spirit,” including but not limited to,

“injuries to her right should and right leg” and “great mental anguish and anxiety” (Compl. ¶¶ 7,

17-18); incur “medical expenses for diagnosis, treatment and medication,” (Compl. ¶ 19); and

suffer “monetary loss due to lost wages, decreased ability to work and earn wages and lost

opportunities” (Compl. ¶ 20).

        10.        Moreover, venue is proper in the Southern Division of the Eastern District of

North Carolina pursuant to 28 U.S.C. § 1441(a), as it is in the district and division embracing the

place where the State Court Action is pending.
                                                     2

              Case 7:20-cv-00225-FL Document 1 Filed 11/20/20 Page 2 of 4
        11.     Promptly after filing this Notice of Removal, Defendant will file a copy of this

Notice of Removal with the Robeson County Clerk of Superior Court and serve a copy of this

Notice of Removal (and all accompanying filings) upon Plaintiff, as reflected in the attached

certificate of service.

        WHEREFORE, Defendant prays that this action be removed to this Court for all further

proceedings, as though this action had originally been instituted in this Court. Defendant further

requests that this Court assume jurisdiction over this action and proceed to a final determination

thereof and that there be a trial by jury of all issues so triable.

        This the 20th day of November, 2020.

                                        YOUNG MOORE AND HENDERSON, P.A.


                                        BY: /s/ Christopher A. Page
                                                CHRISTOPHER A. PAGE
                                                N.C. State Bar No.: 19600
                                                CAITLIN A. MITCHELL
                                                N.C. State Bar No.: 53050
                                                3101 Glenwood Avenue, Suite 200
                                                Raleigh, NC 27612
                                                Ph: 919-782-6860
                                                Fax: 919-782-6753
                                                Email: chris.page@youngmoorelaw.com
                                                Email: caitlin.mitchell@youngmoorelaw.com
                                                Attorneys for Defendant




                                                    3

              Case 7:20-cv-00225-FL Document 1 Filed 11/20/20 Page 3 of 4
                               CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing document with the Clerk of the Court
using the CM/ECF system and served the foregoing on counsel of record by U.S. Mail at the
address indicated below.

                                  Michael J. Levine, Esq.
                                  Cathy A. Williams, Esq.
                                  Levine Law Group, P.A.
                              128 Medical Park Road, Suite 300
                                  Mooresville, NC 28117
                                   Attorneys for Plaintiff

       This the 20th day of November, 2020.

                                    YOUNG MOORE AND HENDERSON, P.A.


                                    BY: /s/ Christopher A. Page
                                            CHRISTOPHER A. PAGE
                                            N.C. State Bar No.: 19600
                                            CAITLIN A. MITCHELL
                                            N.C. State Bar No.: 53050
                                            3101 Glenwood Avenue, Suite 200
                                            Raleigh, NC 27612
                                            Ph: 919-782-6860
                                            Fax: 919-782-6753
                                            Email: chris.page@youngmoorelaw.com
                                            Email: caitlin.mitchell@youngmoorelaw.com
                                            Attorneys for Defendant




                                              4

           Case 7:20-cv-00225-FL Document 1 Filed 11/20/20 Page 4 of 4
